Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but they are moot because of the new ground of rejection. Applicant argues that cited references failed to disclose  electronically communicating, from the handheld mobile device located at the customer premises, one or more of a software and firmware update for the satellite or cable television receiving set top box device located at the customer premises directly to the satellite or cable television receiving set top box device located at the customer premises.

However,  UNNIKRISHNAN et al disclose  a system having a mobile device being able to  establish communication with a set top box in order to update some information in the set top box  as shown in  fig.1 and as disclosed in para. 0031-0032;0043;0045;0027. This action is made non-final.

                                                        Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8; 10-19; 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOHREY (US.Pub.No.20150365280)  et al in view of UNNIKRISHNAN (US.Pub.No.20140282712).

Regarding claim 1, LOHREY et al disclose a method for updating satellite or cable television receiving set top box devices, comprising (see fig.1 for linking mobile device 106 with satellite device 103; the application proceeds with preliminary check operations: a first check consists in making sure that a wireless (wi-fi, blue tooth, or other . . . ) connection exists between the electronic device 106 and the I.D.U. 103, especially with the modem or receiver of the I.D.U. 103,0050; 0048;0056;0052);

establishing an electronic communication link between a handheld mobile device located at a customer premises and a satellite or cable television receiving set top box device located at the customer premises (0052; the application proceeds with preliminary check operations: a first check consists in making sure that a wireless (wi-fi, blue tooth, or other . . . ) connection exists between the electronic device 106 and the I.D.U. 103, especially with the modem or receiver of the I.D.U. 103,0050;0056;0014).

But did not explicitly disclose electronically communicating, from the handheld mobile device located at the customer premises, one or more of a software and firmware update for the satellite or cable television receiving set top box device located at the customer premises directly to the satellite or cable television receiving set top box device located at the customer premises.

However,  UNNIKRISHNAN et al disclose electronically communicating, from the handheld mobile device located at the customer premises, one or more of a software and firmware update for the satellite or cable television receiving set top box device located at the customer premises directly to the satellite or cable television receiving set top box device located at the customer premises(see fig1 for allowing  a mobile device 118 to communicate with a set top box 110 for updating some information, each time STB 110 connects to mobile device 118, a contact list stored in STB 110 may be updated to correspond to the latest contact list on mobile device 118,0031-0032; STB 110 may contact mobile device 118 to either download the contact list or update an existing contact list,0043;0045).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of  UNNIKRISHNAN to modify LOHREY by using the updating data  of UNNIKRISHNAN to the system of LOHREY resulting in electronically communicating, from the handheld mobile device located at the customer premises, one or more of a software and firmware update for the satellite or cable television receiving set top box device located at the customer premises directly to the satellite or cable television receiving set top box device located at the customer premises for the purpose of updating information or program accordingly.

Regarding claim 2, LOHREY  et al did not explicitly disclose wherein the electronic communication link between the handheld mobile device located at the customer premises and the satellite or cable television receiving  set top box device located at the customer premises simulates, for the satellite or cable television receiving device, a communication link between a remote server of a cable or satellite television service provider for updating the satellite or cable television receiving set top box device and the satellite or cable television receiving set top box device.

However, UNNIKRISHNAN et al disclose wherein the electronic communication link between the handheld mobile device located at the customer premises and the satellite or cable television receiving set top box device located at the customer premises simulates, for the satellite or cable television  set top box receiving device, a communication link between a remote server of a cable or satellite television service provider for updating the satellite or cable television receiving device and the satellite or cable television set top box  receiving device(see fig1 for allowing  a mobile device 118 to communicate with a set top box 110 for updating some information, 0027; each time STB 110 connects to mobile device 118, a contact list stored in STB 110 may be updated to correspond to the latest contact list on mobile device 118,0031-0032; STB 110 may contact mobile device 118 to either download the contact list or update an existing contact list,0043;0045).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of  UNNIKRISHNAN to modify LOHREY by using the updating data  of UNNIKRISHNAN to the system of LOHREY resulting in  wherein the electronic communication link between the handheld mobile device located at the customer premises and the satellite or cable television receiving set top box device located at the customer premises simulates, for the satellite or cable television  set top box receiving device, a communication link between a remote server of a cable or satellite television service provider for updating the satellite or cable television receiving device and the satellite or cable television set top box  receiving device  for the purpose of updating information or program accordingly.

Regarding claim 3, LOHREY et al disclose  wherein the satellite or cable television receiving set top box device is configured to receive, via an interface of the satellite or cable television receiving  set top box device for receiving television programming, the one or more of the software and firmware update(see fig.1 with network interface for establishing communication among devices;0048)

Regarding claim 4,  LOHREY et al did not explicitly disclose wherein the satellite or cable television receiving set top box device is configured to receive, via an interface of the satellite or cable television receiving set top box  device for receiving television programming, the one or more of the software and firmware update from a remote server of the cable or satellite television service provider for updating the satellite or cable television receiving  set top box device.

However, UNNIKRISHNAN  et al disclose wherein the satellite or cable television receiving set top box device is configured to receive, via an interface of the satellite or cable television receiving set top box  device for receiving television programming, the one or more of the software and firmware update from a remote server of the cable or satellite television service provider for updating the satellite or cable television receiving  set top box device( see fig.1 for pairing a mobile device with a set top box in order to access programming information from a remote network or server; 0027;0029; STB 110 may contact mobile device 118 to either download the contact list or update an existing contact list,0043;0045).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of UNNIKRISHNAN to modify  LOHREY by using mobile device to communicate with a set top box  for the purpose of updating data or program accordingly.
 
Regarding claim 5 , LOHREY et al did not explicitly disclose  wherein the electronically communicating the one or more of the software and firmware update to the satellite or cable television receiving set top box device located at the customer premises includes simulating for the satellite or cable television receiving  set top box device, via an interface of the satellite or cable television receiving  set top box device for receiving television programming, that the one or more of the software and firmware update is from a remote server of a cable or satellite television service provider for updating the satellite or cable television receiving set top box device, and wherein the simulating causes the satellite or cable television receiving  set box device to be updated.

However, UNNIKRISHNAN et al disclose wherein the electronically communicating the one or more of the software and firmware update to the satellite or cable television receiving set top box device located at the customer premises includes simulating for the satellite or cable television receiving  set top box device, via an interface of the satellite or cable television receiving  set top box device for receiving television programming, that the one or more of the software and firmware update is from a remote server of a cable or satellite television service provider for updating the satellite or cable television receiving set top box device, and wherein the simulating causes the satellite or cable television receiving  set box device to be updated(see fig.1 for linking a mobile device with a set top box for updating data; 0031-0032; 0027; 0045; 0043).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of UNNIKRISHNAN to modify  LOHREY by using mobile device to communicate with a set top box  for the purpose of updating data or program accordingly.

Regarding claim 6, LOHREY et al disclose  wherein the electronic communication link between the handheld mobile device located at the customer premises and the satellite or cable television receiving set top box device located at the customer premises is via an interface of the satellite or cable television receiving set top box  device for receiving television programming(see fig.1 with network interface for establishing communication among devices;0048;0050).

Regarding claim 7,  LOHREY et al did not explicitly disclose wherein the electronically communicating, from the handheld mobile device located at the customer premises, the one or more of the software and firmware update to the satellite or cable television receiving set top box  device located at the customer premises includes electronically communicating the one or more of the software and firmware update to the satellite or cable television receiving set top box device via an adapter adapting a signal from an output interface of the handheld mobile device to a signal compatible with an input interface, of the satellite or cable television receiving set top box device, configured to receive television programming from a television service provider.

However, UNNIKRISHNAN et al disclose wherein the electronically communicating, from the handheld mobile device located at the customer premises, the one or more of the software and firmware update to the satellite or cable television receiving set top box  device located at the customer premises includes electronically communicating the one or more of the software and firmware update to the satellite or cable television receiving set top box device via an adapter adapting a signal from an output interface of the handheld mobile device to a signal compatible with an input interface, of the satellite or cable television receiving set top box device, configured to receive television programming from a television service provider(see fig.1 for establishing communication between a mobile and a set top box  via communication interface;  STB 110 may send the formatted message to mobile device 118, for example, via a communication interface (for example, a Bluetooth interface) provided in STB 110,0034;0036; 0027).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of UNNIKRISHNAN to modify  LOHREY by using mobile device to communicate with a set top box  for the purpose of updating data or program accordingly.

Regarding claim 8, it is rejected using the same ground of rejection of claim 7.

Regarding claim 10, LOHREY  et al did not explicitly disclose wherein the electronically communicating, from the handheld mobile device located at the customer premises, the one or more of the software and firmware update to the satellite or cable television receiving set top box device located at the customer premises includes electronically communicating the one or more of the software and firmware update to the satellite or cable television receiving set top box device via a short range wireless connection from the handheld mobile device to an adapter connected to an input interface, of the satellite or cable television receiving set top box device, configured to receive television programming from a television service provider.

However, UNNIKRISHNAN et al disclose wherein the electronically communicating, from the handheld mobile device located at the customer premises, the one or more of the software and firmware update to the satellite or cable television receiving set top box device located at the customer premises includes electronically communicating the one or more of the software and firmware update to the satellite or cable television receiving set top box device via a short range wireless connection from the handheld mobile device to an adapter connected to an input interface, of the satellite or cable television receiving set top box device, configured to receive television programming from a television service provider(see fig.1 for using short range communication; Each user may have a remote control device 114, 116, used to select programming as well as to perform tasks such as recording a given program and the like. Each DTV 106, 108 may communicate with a programming provider, such as a cable TV or satellite system, using a STB 110, 112. Each STB 110, 112 may further include a communication module, explained in more detail below enabling it to communicate with a mobile device 118, 120, using a short-range communication link such as, for example, a Bluetooth link, a Zigbee link, or a short length data cable. Mobile devices 118, 120 may communicate with each other through a network 122. Exemplarily, network 122 may be a cellular network such as GSM or CDMA. Furthermore, mobile devices 118, 120, if they are cell phones, may also be equipped with "smartphone" capabilities, allowing them to communicate via some other network, such as the Internet. While FIG. 1 illustrates mobile devices 118, 120 as cell phones, it will be understood that mobile devices 118, 120 may be any digital device that is capable of communicating data to another device using a short-range communication link such as a Bluetooth link, a Zigbee link, Wireless LAN, Wi-Fi Direct link or the like. Examples of such digital devices may include laptops, PDAs, tablets, etc,0027).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of UNNIKRISHNAN  to modify LOHREY  by using short range wireless access for the purpose of establishing connection among devices in the network accordingly.

 Regarding claim 11,  LOHREY et al did not explicitly disclose wherein the adapter adapts a short range wireless signal, representing the one or more of the software and firmware update, from a short range wireless output interface of the handheld mobile device to a signal compatible with an input interface, of the satellite or cable television receiving set top box device, configured to receive television programming from the television service provider.

However,  UNNIKRISHNAN et al disclose wherein the adapter adapts a short range wireless signal, representing the one or more of the software and firmware update, from a short range wireless output interface of the handheld mobile device to a signal compatible with an input interface, of the satellite or cable television receiving set top box device, configured to receive television programming from the television service provider( TB 110 or DTV 106 may be adapted to communicate with mobile device 118 over one or more short range communication links employing technologies such as Bluetooth, Ultra-Wide Band (UWB), and ZigBee,0032;0027).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of UNNIKRISHNAN to modify  LOHREY by using short range wireless access for the purpose of establishing connection among devices in the network accordingly.

Regarding claim 12, LOHREY et al disclose wherein the short range wireless signal is a Bluetooth signal(the described example, the application proceeds with preliminary check operations: a first check consists in making sure that a wireless (wi-fi, blue tooth, or other,0050).

Regarding claim 13, LOHREY et al disclose wherein the input interface, of the satellite or cable television receiving  set top box device, configured to receive television programming from a television service provider, comprises a coaxial RF connector(Transmission media include coaxial cables, copper wire and fiber optics,0070;0006).

 Regarding claim 14, LOHREY et al did not explicitly disclose further comprising: before establishing the electronic communication link between the handheld mobile device located at a customer premises and a satellite or cable television receiving set top box device located at the customer premises, receiving, by the handheld mobile device, data representing the one or more of the software and firmware update for the satellite or cable television receiving set top box device.

However, UNNIKRISHNAN  et al disclose further comprising: before establishing the electronic communication link between the handheld mobile device located at a customer premises and a satellite or cable television receiving set top box device located at the customer premises, receiving, by the handheld mobile device, data representing the one or more of the software and firmware update for the satellite or cable television receiving set top box device (each time STB 110 connects to mobile device 118, a contact list stored in STB 110 may be updated to correspond to the latest contact list on mobile device 118. If the contact list is not stored in STB 110, a contact list object may be downloaded from mobile device 118 to STB 110. Exemplarily, if STB 110 is connected to mobile device 118 via Bluetooth, STB 110 and mobile device 118 may employ the Bluetooth Phone Book Access Profile (PBAP) to sync and download the contact list or phone book. If mobile device 118 is not a cell phone but another digital device such as a laptop or tablet, the contact list or phone book may be stored in some suitable format so that it may be downloaded to STB 110,0032;0043).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of UNNIKRISHNAN to modify  LOHREY by using mobile device to communicate with a set top box  for the purpose of updating data or program accordingly.

Regarding claim 15, LOHREY et al did not explicitly disclose wherein the receiving, by the handheld mobile device, data representing the one or more of the software and firmware update for the satellite or cable television receiving set top box device occurs before the handheld mobile device is located at the customer premises.

However, UNNIKRISHNAN et al disclose wherein the receiving, by the handheld mobile device, data representing the one or more of the software and firmware update for the satellite or cable television receiving set top box device occurs before the handheld mobile device is located at the customer premises (0043; 0027;0032;0045).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of UNNIKRISHNAN to modify  LOHREY by using mobile device to communicate with a set top box  for the purpose of updating data or program accordingly.

Regarding claim 16, LOHREY et al did not explicitly disclose wherein the receiving, by the handheld mobile device, data representing the one or more of the software and firmware update for the satellite or cable television receiving  set top box device includes receiving, by the handheld mobile device, data representing the one or more of the software and firmware update for the satellite or cable television receiving  set top box device from a remote server of a cable or satellite television service provider.

However,  UNNIKRISHNAN et al disclose wherein the receiving, by the handheld mobile device, data representing the one or more of the software and firmware update for the satellite or cable television receiving  set top box device includes receiving, by the handheld mobile device, data representing the one or more of the software and firmware update for the satellite or cable television receiving  set top box device from a remote server of a cable or satellite television service provider (see fig1 for using a mobile device for updating data or programs to a set top box; 0031-0032; 00454; 0043;0027).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of UNNIKRISHNAN to modify  LOHREY by using mobile device to communicate with a set top box  for the purpose of updating data or program accordingly.

Regarding claim 17, it is rejected using the same ground of rejection of claim 1.
Regarding claim 18, it is rejected using the same ground of rejection of claim 2.
Regarding claim 19, it is rejected using the same ground of rejection of claim 7.

Regarding claim 21, LOHREY et al disclose a non-transitory computer readable storage medium having computer executable instructions thereon that, when executed by at least one computer processor, cause the at least one computer processor to: receive a request, from a handheld mobile device, for one or more of a software and firmware update for a satellite or cable television receiving set top box device located at a customer premises( see fig.1 ; ending a command from the electronic device 106 to the I.D.U. 103 in order to activate an installation mode on the I.D.U. 103, [0055] sending a command from the electronic device 106 to the I.D.U. 103 in order to indicate to the modem or receiver which spot or coverage to choose, the spot defining the polarization and the frequency to look for during the installation of the O.D.U 101,0054-0055);

enable the handheld mobile device to establish an electronic communication link, via at least one electronic communications interface, between the handheld mobile device and the satellite or cable television receiving  set top box device located at the customer premises(0052; the application proceeds with preliminary check operations: a first check consists in making sure that a wireless (wi-fi, blue tooth, or other . . . ) connection exists between the electronic device 106 and the I.D.U. 103, especially with the modem or receiver of the I.D.U. 103,0050;0056;0014).

 But did not explicitly disclose in response to the request, electronically communicate, from a remote server of a cable or satellite television service provider to the handheld mobile device, the one or more of a software and firmware update for the satellite or cable television receiving set top box  device located at a customer premises; enable the handheld mobile device to electronically communicate, via the at least one electronic communications interface, from the handheld mobile device located at the customer premises, the one or more of the software and firmware update for the satellite or cable television receiving  set top box device located at the customer premises directly to the satellite or cable television receiving  set top box device located at the customer premises.

However, UNNIKRISHNAN  et al disclose in response to the request, electronically communicate, from a remote server of a cable or satellite television service provider to the handheld mobile device, the one or more of a software and firmware update for the satellite or cable television receiving set top box  device located at a customer premises; enable the handheld mobile device to electronically communicate, via the at least one electronic communications interface, from the handheld mobile device located at the customer premises, the one or more of the software and firmware update for the satellite or cable television receiving  set top box device located at the customer premises directly to the satellite or cable television receiving  set top box device located at the customer premises (see fig1 for allowing  a mobile device 118 to communicate with a set top box 110 for updating some information, each time STB 110 connects to mobile device 118, a contact list stored in STB 110 may be updated to correspond to the latest contact list on mobile device 118,0031-0032; STB 110 may contact mobile device 118 to either download the contact list or update an existing contact list,0043;0045).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of  UNNIKRISHNAN to modify LOHREY by using the updating data  of UNNIKRISHNAN to the system of LOHREY resulting in “in response to the request, electronically communicate, from a remote server of a cable or satellite television service provider to the handheld mobile device, the one or more of a software and firmware update for the satellite or cable television receiving set top box  device located at a customer premises; enable the handheld mobile device to electronically communicate, via the at least one electronic communications interface, from the handheld mobile device located at the customer premises, the one or more of the software and firmware update for the satellite or cable television receiving  set top box device located at the customer premises directly to the satellite or cable television receiving  set top box device located at the customer premises” for the purpose of updating information or program accordingly.


 Regarding claim 22,  LOHREY et al did not explicitly disclose wherein the computer executable instructions, when executed by the at least one computer processor, cause the at least one computer processor to enable the at least one computer processor to receive, via an interface of the satellite or cable television receiving set top box device for receiving television programming, the one or more of the software and firmware update from the handheld mobile device.

However, UNNIKRISHNAN et al disclose wherein the computer executable instructions, when executed by the at least one computer processor, cause the at least one computer processor to enable the at least one computer processor to receive, via an interface of the satellite or cable television receiving  set top box device for receiving television programming, the one or more of the software and firmware update from the handheld mobile device(a broadcast receiver for consuming shared event information is provided. The broadcast receiver may include at least one processor and a memory storing instructions to be executed by the at least one processor. The at least one processor may be configured by the instructions to receive a message that includes the shared event information for a broadcast event from a mobile device over a short range communication link,0007;0049;0027; 0043; 0045; 0031-0032).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of UNNIKRISHNAN to modify  LOHREY by using mobile device to communicate with a set top box  for the purpose of updating data or program accordingly.

Claims 9; 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  LOHREY (US.Pub.No.20150365280) et al in view of UNNIKRISHNAN (US.Pub.No.20140282712) and Lee (US.Pub.No.20180310149).

Regarding claim 9, LOHREY  and UNNIKRISHNAN et al  did not explicitly disclose  wherein the electronically communicating, from the handheld mobile device located at the customer premises, the one or more of the software and firmware update to the satellite or cable television receiving set top box  device located at the customer premises, includes electronically communicating the one or more of the software and firmware update to the satellite or cable television receiving set top box device via a universal serial bus (USB) to coaxial radio frequency (RF) adapter having a USB interface connected to a USB output interface of the handheld mobile device and a coaxial RF connector connected to an input interface, of the satellite or cable television receiving set top box device, configured to receive television programming from a television service provider.

However,  Lee et al disclose  the system being  able to use USB and  WIFI for connecting devices to the network; the connection port 108 can be any common input or output ports, such as a universal serial bus (USB) port or a high-definition multimedia interface (HDMI) port, etc., which can be connected with the first device 500 through physical wired connection. In addition to the physical wired connections, the connection port 108 may also include a wireless connection port which can be provided with wireless connectivity that allows the external first device 500 to connect it in a wireless manner such as via wireless LAN or Bluetooth network or other wireless connections, but the invention is not limited thereto,0021;0027; the gateway device 100 may further include a connection port (e.g., the connection port 108). For example, the connection port 108 can be a wired port such as a universal serial bus (USB) port and a wireless port such as a WIFI port and a Bluetooth (BT) port, etc., but the invention is not limited thereto,0035).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Lee to modify LOHREY and  UNNIKRISHNAN by using USB  and other types of  network connections for the purpose of improving network capability.

Regarding claim 20, it is rejected using the same ground of rejection of claim 9.

                                                                      Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425